Citation Nr: 1648344	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for respiratory disability, to include bronchitis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from March 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that additional development on the claim for service connection is warranted.

The Veteran contends that she is entitled to service connection for a respiratory disability as she believes the disability had its onset in service and is related to her in-service complaints. 

The Veteran's service treatment records reflect various complaints of chest pain, difficulties with breathing, and upper respiratory symptoms.

A May 2002 dental health questionnaire reflects the Veteran's report that she endorsed smoking 5 cigarettes per day.  A history of inflammation of the chest wall/questionable pleurisy was also noted.

In July 2002, the Veteran as seen for complaint of chest pain for 2 weeks.  At that time, she was assessed with costochondritis.

A December 2002 treatment report notes complained of rhinitis, non-productive cough, and chest pain.  There was tenderness to palpation at the 4th-5th rib at the sternal border.  She was assessed with increased stress and costochondritis.

The Veteran was referred for chest pain in December 2002.  It was noted that she had a 1-year history of smoking.  She stated that when she had the pain, it hurt to breathe at the upper sternal border.  She had been experiencing the pain for the past 3 years, but with increasing frequency.  A chest x-ray was clear and EKG was normal.  She did have some chest pain, made worse by pressure over the right upper sternal border.  She assessed with non-cardiac chest pain.

A January 2003 treatment report indicates that the Veteran complained of anterior chest pain with breathing.  She had some upper respiratory infection symptoms.  She was assessed with upper respiratory infection and chest wall pain.

In February 2003, the Veteran reported chest pain when breathing in.  

Post-service VA treatment records dated in 2004 include complaint of chest pain and shortness of breath.  She reported that she was using an albuterol inhaler 3 to 4 times per week.  Questionable COPD was indicated in December 2004.

In December 2005, the Veteran endorsed chest pain.  She related that she was told that her symptoms were related to anxiety/bronchospasm.  An assessment of COPD with a 3-year history of tobacco use and atypical chest pain, maybe related to anxiety versus bronchospasm versus gastroesophageal reflux disease was noted.

An August 2007 report from the Flowers Hospital reflects that the Veteran was seen for complaint of chest pain and shortness of breath.  An impression of acute chest wall pain and acute bronchitis was indicated.

The Veteran was afforded a VA examination in October 2008, the examiner diagnosed COPD with moderate obstructive lung defect.  The examiner determined that this disability was less likely than not related to service because she was treated in service with albuterol, a chest x-ray was clear, and there was no diagnosis of COPD or bronchitis in service.

Continued VA treatment records reflect diagnosis of chronic obstructive asthma (with obstructive pulmonary disease).

As noted by the Veteran's representative in the December 2016 Informal Hearing Presentation, the VA examiner failed to provide sufficient rationale for the conclusion reached.  The examiner noted the finding of a normal chest x-ray, but failed to discuss whether the Veteran's multiple complaints of chest pain and breathing difficulties were related to her post-service diagnoses.  Moreover, the Veteran has reported that she complained even more frequently of breathing difficulties in the field that are not noted in her service treatment records.  The examiner did not include any discussion or evaluation of the Veteran's lay statements regarding the onset and nature of her symptoms.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Given the foregoing, the Board believes that additional VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent treatment records.

2.  Schedule the Veteran for a VA examination by a medical doctor to determine the nature and etiology of any current respiratory disability.  Any indicated tests, including pulmonary function tests and X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination. 

The examiner should clearly identify all respiratory disorder(s) including consideration of COPD, rhinitis and/or bronchitis.  

Then, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has a respiratory disorder that had its onset in, or is otherwise etiologically related, to her military service. In so doing, the examiner is requested to discuss the significance, if any, of the in-service complaints of chest pain and difficulties with breathing.

In providing this opinion, the examiner's attention is directed towards the following:
* the Veteran's service treatment records reflect various complaints of chest pain, difficulties with breathing, and upper respiratory symptoms;
* a May 2002 dental health questionnaire reflecting the Veteran's report that she endorsed smoking 5 cigarettes per day with a history of inflammation of the chest wall/questionable pleurisy noted;
* a July 2002 STR reflecting treatment for chest pain of 2 weeks duration assessed as costochondritis;
* a December 2002 treatment report noting complaint of rhinitis, non-productive cough, and chest pain, reflecting findings of tenderness to palpation at the 4th-5th rib at the sternal border, and providing assessments of increased stress and costochondritis;
* a December 2002 referral for chest pain noting a 1-year history of smoking, reflecting complaint of a 3 year history of pain with breathing at the upper sternal border, reflecting findings of clear chest x-ray was clear and normal EKG, and indicating an assessment of non-cardiac chest pain; 
* a January 2003 treatment report reflecting complaint of anterior chest pain with breathing and assessed as upper respiratory infection and chest wall pain; 
* a February 2003 report of chest pain when breathing in;
* records in 2004 reflecting complaint of chest pain and shortness of breath, the Veteran's report of using an albuterol inhaler 3 to 4 times per week, and indicating an assessment of questionable COPD in December 2004;
* a December 2005 treatment record wherein the Veteran related that she was told that her symptoms were related to anxiety/bronchospasm, and reflected an assessment of COPD with a 3-year history of tobacco use and atypical chest pain, maybe related to anxiety versus bronchospasm versus gastroesophageal reflux disease; and
* an August 2007 report from the Flowers Hospital reflecting that the Veteran was seen for complaint of chest pain and shortness of breath, and revealing an impression of acute chest wall pain and acute bronchitis.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports regarding symptoms and onset must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached

3.  The AOJ also should undertake any other development it determines to be warranted.

4.  Then, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

